Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Liu (US 20210004252 A1) teaches a plurality of kernels, wherein each kernel translates an operation of the Al network to hardware instructions to execute the operation in the hardware (Para [0010], a plurality of kernels, wherein each kernel translates an operation of the Al network to hardware instructions to execute the operation in the hardware).
Aliabadi (US 20180096226 A1) discloses “reordering weight values of the kernels of the kernel stack from the basic kernel layout into a tile kernel layout comprising a plurality of kernel tiles, wherein a kernel tile comprises a plurality of kernel runnels, and wherein a kernel runnel comprises a number of the weight values of the kernels of the kernel stack; receiving input activation maps of the convolutional layer, wherein the input activation maps are in a basic input activation map layout; reordering pixel values of the input activation maps from the basic input activation map layout into an interleaved input activation map layout comprising a plurality of clusters of input activation map pixels; and determining output activation maps of the convolutional layer from the plurality of kernel tiles and the plurality of clusters of input activation map pixels” (Para 0006).
The combination of prior-art do not teach “wherein an output of a kernel feeds as input into another kernel”…“the postprocessor module is configured to dynamically and at run- time determine an efficient input data format of a second kernel and dynamically and at run- time convert an output data stream of the first kernel from a first data format to a second data format, wherein the second data format comprises the efficient input data format of the second kernel; and via each of a plurality of postprocessor modules plugged into one or more kernels, receiving the output stream of a kernel and populating a data structure in a data format compatible with input data format of a subsequent kernel, wherein the plurality of postprocessor modules are configured to optimize end-to-end execution of the neural network on the hardware”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aroon Karuna on 6/16/2022. The application has been amended as follows: 

Please amend the claims according to the attached PDF document (“Amendment17204874.pdf”).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191